DISMISS; Opinion issued January 16, 2013.




                                              In The
                                    C!iourt of 1\ppenls
                         ll.ifth, ilistrict of IDexns at ilnllns
                                       No. 05-12-00727 -CV

                              KEENAN PIPKINS, Appellant
                                                 v.
     FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                         On Appeal from the County Court at Law No. 2
                                     Dallas County, Texas
                            Trial Court Cause No. CC-12-02649-B

                                          OPINION
               Before Chief Justice Wright, Justice Lang-Miers and Justice Lewis
                                Opinion by Chief Justice Wright
       Appellant's brief in this case is overdue. By order dated October 18, 2012, we granted

appellant's second motion to extend time to file his brief and ordered appellant to file his brief by

October 31, 2102. We cautioned appellant that no further extensions would be granted absent

exceptional circumstances. By letter dated November 5, 2012, we notified appellant the time for

filing his brief had expired. We directed appellant to file his brief and an extension motion

within ten days or the case would be dismissed. To date, appellant has not filed his brief, an

extension motion, or otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this   ap~.   See TEx. R. APP. P. 38.8(1), 42.3(c).




120727F.P05




                                                2
-~ ·-----~--------~-----~-~----·-----·   -   -~--- - - - -   -~-   --   ~ -~-   ------




                                                                  Qrourt of Appeals
                                                       lF.iftlf ilistrirl of Wexas at ilallits
                                                                                         JUDGMENT

                Keenan Pipkins, Appellant                                                     On Appeal from the County Court at Law
                                                                                              No. 2, Dallas County, Texas
                No. 05-12-00727-CV                                 V.                         Trial Court Cause No. CC-12-02649-B.
                                                                                              Opinion delivered by Chief Justice Wright.
                Federal Home Loan Mortgage Corporation,                                       Justices Lang-Miers and Lewis participating.
                Appellee

                          In accordance with this Court's opinion of this date, this appeal is DISMISSED.

                        It is ORDERED that appellee Federal Home Loan Mortgage Corporation recover its
                costs of this appeal from appellant Keenan Pipkins.


                 Judgment entered this 16th day of January, 2013.